 DESERT AGGREGATES 289Desert Aggregates and Operating Engineers Local No. 3, International Union of Operating Engi-neers, AFLŒCIO. Cases 32ŒCAŒ18653 and 32ŒCAŒ18726 September 23, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On May 28, 2002, Administrative Law Judge Jay R. Pollack issued the attached decision.  The General Coun-sel, the Charging Party, and the Respondent filed excep-tions and supporting briefs, and the General Counsel and the Respondent filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to adopt the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. We agree with the judge that the Respondent violated Section 8(a)(1) of the Act by soliciting and promising to remedy employee grievances1 and did not violate Section 8(a)(1) by granting employee Daniel Harris a wage in-crease.  Unlike the judge, however, we find that the Re-spondent did not violate Section 8(a)(1) by threatening to replace employees and that the Respondent violated Sec-tion 8(a)(3) and (1) by laying off employees Mark Gregg and Wendy Miller. The judge did not acknowledge or address the General Counsel™s posthearing motion to amend the complaint to allege that the Respondent™s general manager, Bruce Bunting, violated Section 8(a)(1) by telling employees during a captive audience meeting that he could make no changes because the union election had not been can-celed.  We deny the motion, for the reasons explained below.  Finally, although we find the layoffs of Gregg and Miller unlawful, we agree with the judge that a Gis-sel bargaining order is not warranted in this case.  See NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).2                                                                                                                     1 Specifically, the judge concluded that the Respondent, by its labor consultant, William Scott, solicited and promised to remedy employee grievances including the employees™ dissatisfaction with the plant manager, Ben Boyd.  No exceptions were filed to this finding. 2 The Charging Party excepts to the judge™s failure to find that the Respondent violated Sec. 8(a)(1) by holding a captive audience meeting the day before the scheduled election and by coercively interrogating employees.  We find no merit in these exceptions, as the issues raised are not alleged in the complaint and the General Counsel has not moved to amend the complaint to include them.  The Charging Party cannot enlarge on or change the General Counsel™s theory of the case.  See, e.g., Kimtruss Corp., 305 NLRB 710, 711 (1991). A. Factual Background Employee Mark Gregg initiated a union organizing campaign at the Respondent™s quarrying and stone ag-gregate processing plant in October or November 2000.  Employee Wendy Miller was an early and openly active supporter of the union campaign.3In December, Plant Manager Ben Boyd, having learned of the union campaign, told Gregg that he wished the facility ﬁwould go unionﬂ so that it would be easier for him to ﬁget rid of an employee and just call the [Un-ion™s hiring] hallﬂ for a replacement.  Between December 25 and January 1, Boyd called his supervisor (and Re-spondent™s general manager), Bruce Bunting, while Bun-ting was on vacation, to inform him of the Union™s orga-nizing efforts.  Bunting immediately suspected Gregg as a leading union supporter.  During his vacation, Bunting decided to lay off Gregg and Miller because business was slow. On January 4, 2001, after returning from vacation, Bunting met with employee Daniel Harris and informed him that he would receive a $1.20-per-hour raise.  (Harris actually received $1.45 rather than $1.20 raise, because, according to Bunting, the office manager informed him that the lesser amount would put Harris at a salary level not in the computerized payroll system.)  At the time Bunting announced the raise, Harris asked whether the increase was prompted by the union campaign, and Bun-ting replied that it was not.  Harris had requested a raise from Bunting during the Company™s holiday party in mid-December, and Bunting had told him that he would be reviewed for a raise around the first of the year.  Bun-ting had granted wage increases of between $1 and $4 to several other employees in the 2 months prior to Harris™ request. Also on January 4, Office Supervisor Gloria Uny told Miller that two employees had come to the office to in-form Bunting about the employees™ union activities.  Uny advised Miller to ﬁwatch her ass.ﬂ  On January 5, Bunting laid off Miller, explaining that he was doing so because ﬁthings were slow,ﬂ and he needed to retain workers who, unlike Miller, could do maintenance work which the Respondent customarily did during slow peri-ods.  Bunting intended to lay off Gregg for the same rea-sons, but, because Gregg was absent, did not do so until January 8.  Later on January 5, Miller and several other union supporters delivered a recognition petition to Bun-ting.  The Union filed its representation petition on Janu-ary 8, and, on January 15, the Respondent and the Union  3 As found by the judge, there were approximately 11 employees in the bargaining unit at the time of the events at issue. 340 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290 stipulated to a Board-conducted election to be held on 
February 16. 
Shortly after the layoffs, Harris asked Boyd whether 
the layoffs had been prompted by the union organizing 
campaign.  Boyd replied, ﬁHey dude, I didn™t have any-
thing to do with it, it was all fŠing Brucie [Bunting].ﬂ  
According to Harris, Boyd also said that if the Union was 

elected it would be easier for him to get rid of employees 
he didn™t like, in particular temporary employees that the 
Respondent sometimes got from Jobs-R-Us. 
A few weeks before the elect
ion, the Respondent hired 
a labor consultant, William Scott, who spoke to the em-

ployees individually and informed Bunting that their 
primary concerns were with benefits and Boyd™s mis-
treatment of them.  Scott told the employees that the un-
ion campaign had ﬁrung bells all the way to the topﬂ of 
the Company and that they should ﬁgive the company a 
yearﬂ and see what changes would be made.  Scott spe-
cifically told employees that 
ﬁBoyd was on his way out.ﬂ  
Bunting also held several meetings with the employees at 

which he urged them to ﬁto give us a year and things will 
change.ﬂ On February 15, at the Union™s request, the scheduled 
election was postponed pending resolution of the instant 

unfair labor practice charges.  At a captive audience 
meeting held the same day, 
Bunting stated that because 
the election was postponed rather than canceled, his 
hands were tied, and he could not make any changes.   
At the end of March, after business began to pick up, 
Bunting sent recall notices to Gregg and Miller, but they 
declined to return to work. 
B. Discussion 
1. Threats of replacement 
The judge concluded that, although Plant Manager 
Boyd expressed support for the Union when he told 

Gregg and Harris that he hoped the facility would ﬁgo 
Unionﬂ so that it would be easier for him to ﬁget rid of an 
employee and just call the [Union™s hiring] hallﬂ for a 

replacement, those statements
 could reasonably be un-
derstood as threats of replacem
ent in violation of Section 
8(a)(1).  The Respondent excepts to this conclusion.  We 
find merit in the Respondent™s exception. 
Plant Manager Boyd™s statements to both Harris and 
Gregg indicate that he wanted the plant to go union be-

cause he believed that unionization would make his job 
easier by permitting him to more readily replace unsatis-
factory workers.  As explained by the Respondent, 

Boyd™s dissatisfaction with 
certain temporary workers 
was widely known.  Regardless of whether Boyd™s view 

was correct, it is an unreasonable distortion of his words 
to construe his essentially prounion remark as a threat to 
replace the Respondent™s perm
anent employees because 
of their support for the Union.  We therefore find that 
this remark could not reasonably have tended to interfere 
with Gregg or Harris™ exerci
se of their Section 7 rights.
4   Our colleague argues that 
Boyd™s statement would dis-
courage employees from supp
orting the Union.  The ar-
gument has no merit.  Boyd™s 
statement indicated that he 
was prounion, and his plans for replacing unsatisfactory 
workers involved the active coop
eration of the Union.  In 
this context, it is difficult to see how Boyd™s statement 
would 
discourage
 employees from supporting the Union.  
If anything, such employees would want to be in good 

standing with the Union. 
2. Harris™ wage increase 
The judge concluded that Bunting™s January 4 grant of 
Harris™ request for a raise wa
s not unlawful, because it 
was consistent with Bunting™s promise, before learning 
of the union campaign, to review the request at the be-
ginning of the year, and because it was consistent in 
amount with raises Bunting had granted just prior to Har-
ris™ request.  The General Co
unsel argues that Bunting™s 
promise to review Harris™ request does not explain the 
timing of the actual increase 
because it did not amount to 
a decision to grant the rais
e.  The General Counsel and 
the Charging Party also argu
e that, because the increase 
that appeared in Harris™ pa
ycheck was 25 cents greater 
than the raise he was told he would receive, the amount 
of the increase was unlawful.  We find no merit in these 
exceptions.
5An employer™s legal duty in deciding whether to grant 
a benefit during the critical period before an election is to 

act as it would have if the union were not present.  
Red™s 
Express,
 268 NLRB 1154, 1155 (1984).  Thus, while the 
Board has inferred from the timing of such a grant of 
                                                          
 4 Contrary to the majority, Member Liebman would find Boyd™s 
statement unlawful.  Whether or not Boyd™s statement may be charac-
terized as ﬁpro-union,ﬂ his words sent
 a clear message that he viewed 
unionization as making it easier to re
move employees he did not like 

from their jobs.  His comment is tantamount to an assertion that the 
election of the Union would undermine employees™ job security.  
Moreover, Boyd did not simply stat
e a general opinion about the con-
sequences of unionization but indicated his intention to use the Union 
in order to eliminate employees he di
sliked.  He made the statement to 
Gregg and Harris, two employees w
ith whom he had known difficul-
ties.  Clearly, such a statement would have a reasonable tendency to 

discourage these employees from supporting the Union.   
5 Although Bunting announced the increase to Harris before the Un-
ion filed its recognition petition, the wage increase did not actually 
show up in Harris™ paycheck until a 
week after it was announced, hence 
during the critical period.  Thus, the judge properly treated the wage 

increase as a grant of benefits during the critical period, and no party 
argues to the contrary.  See 
Wis-Pak Foods, Inc.,
 319 NLRB 933 fn. 2 
(1995) (employer™s change of its overtime policy, announced outside 

the critical period but taking effect
 after filing of petition, was objec-
tionable conduct).   
 DESERT AGGREGATES 291benefit that it was unlawful, the Respondent may rebut 
this inference by showing that the timing of its action is 
explained by reasons other than the pending election.  
B & D Plastics,
 302 NLRB 245 (1991); see also 
DMI Dis-
tribution of Delaware,
 334 NLRB 409, 410 fn. 9 (2001) 
(applying the same analysis to unfair labor practice cases 
as to objections cases); Holly Farms Corp.,
 311 NLRB 
273, 274 (1993).  Even where an employer justifies the 
timing of such a benefit, however, the amount of the 
benefit may be unlawful.  See, e.g., 
Comcast  Cablevi-
sion, 313 NLRB 220, 248Œ250 (1993).  
We agree with the judge that the Respondent has dem-
onstrated that Bunting would have granted Harris a wage 
increase when he did even in
 the absence of the union 
campaign.  Bunting testified without contradiction that 
Harris was overlooked for a raise when the others were 
granted prior to his request and that he deserved a pay 
increase, but that Bunting delayed granting his request 

because of the inappropriate manner in which it was 
made during the company ho
liday party.  Moreover, 
Bunting testified without contradiction that he informed 
Harris of his displeasure when he stated that he would 
review the request at the beginning of the year.
6  There is 
no evidence that Bunting™s handling of Harris™ request 
was otherwise inconsistent with his past practice.  See 
Comcast  Cablevision,
 313 NLRB at 247 (timing of wage 
increase lawful because consis
tent with employer™s pre-
viously announced intention to review wages annually); 
LRM Packaging,
 308 NLRB 829 (1992) (grant of bene-
fits, including wage increase, lawful because promised 
and set in motion before union campaign and consistent 
with past practice).  Under 
these circumstances, we agree 
with the judge that the timing of Harris™ wage increase 

was governed by factors other than the pending election 
and could not reasonably tend to interfere with Harris™ 

exercise of his Section 7 rights. 
We also agree with the judge that the amount of the in-
crease was lawful.  As the judge found, Harris™ raise was 

within the range of raises that other employees had re-
cently received.  Although it 
is true, as the General 
Counsel and the Charging Party point out, that the judge 
failed to consider the discrepancy between the increase 
Bunting told Harris he would 
receive  ($1.20/hr.) and the 
raise Harris actually received 
($1.45/hr.), the judge ap-
parently credited Bunting™s uncontradicted testimony 

that he gave the greater incr
ease after learning from the 
                                                          
 6 Compare 
Mercy Hospital, 338 NLRB 545 (2002), in which the 
Board found that an employer™s announcement of a wage increase 
during the critical period was unlaw
ful, although the employer had 
been considering the increase and had discussed it preliminarily with 

employees, because the employer presented no evidence regarding its 
decision as to the timing of the announcement. 
office manager that the computerized payroll system did 
not include a step for the salary that would have resulted 
from the lesser increase.  There is some documentary 
evidence to support Bunting™s explanation, and the Gen-
eral Counsel has offered no evidence to the contrary.  We 
therefore agree with
 the judge that the increase was law-
ful both in timing and amount.  
3. The layoffs of Gregg and Miller 
General Manager Bunting decided to lay off union 
supporters Gregg and Miller while on vacation, after 
being informed by Plant Manager Boyd that a union or-
ganizing campaign was underway.  Bunting admitted that 
he immediately suspected Gregg of being a leading union 
organizer.  Nevertheless, the 
judge found that the layoffs 
were lawful.  We reverse. 
To establish an unlawful layoff, the General Counsel 
must show, by a preponderance of the evidence, that the 
laid-off employees™ union activity was a motivating fac-
tor in the employer™s decisi
on.  Where the General Coun-
sel makes this showing, the burden shifts to the employer 

to show that it would have taken the same action even in 
the absence of the 
protected activity.  
Wright Line,
 251 
NLRB 1083 (1980), enfd. 662 F.2d 889 (1st Cir. 1981), 

cert. denied 445 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.,
 462 U.S. 393, 399Œ
403 (1983).  If the General Counsel makes a strong 
showing of unlawful motive, the employer™s rebuttal 
burden is substantial.  
Eddyleon Chocolate Co.,
 301 
NLRB 887, 890 (1991).  If the reasons given by the Re-

spondent for its action are pretextualŠthat is, either false 
or not in fact relied uponŠthe employer fails by defini-
tion to show that it would have taken the same action, for 
those reasons, absent 
the protected conduct.  Limestone 
Apparel Corp.,
 255 NLRB 722 (1981), enfd. 705 F.2d 
799 (6th Cir. 1982). 
The judge found that the General Counsel had made a 
strong showing that the layoffs of Gregg and Miller were 
unlawfully motivated.  No party excepted to this finding. 
The judge also concluded, 
however, that the Respon-
dent had demonstrated that it would have laid off Gregg 

and Miller even in the absence of their union activity 
because of the slowdown in its business and their lack of 
maintenance skills needed during slow periods.  In ex-
ceptions, the General Counsel
 argues that the Respon-
dent™s economic rationale for the layoffs is pretextual, 
and that, in any event, the Respondent did not prove that 
it would have laid Gregg and Miller off if they had not 
engaged in union activity.  We find it unnecessary to 
decide whether the Responde
nt™s economic explanation 
for the layoffs was pretextual, because we conclude that, 
even if its stated reasons pl
ayed some role in the deci-
sion, the Respondent has not demonstrated by a prepon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292 derance of the evidence that it would have taken the 
same action in the absence of Gregg and Miller™s pro-
tected activity.  See Merillat Industries,
 307 NLRB 1301, 
1303 (1992) (employer is required to establish its 
Wright Line defense by a preponderance of the evidence).   
The Respondent™s rock plant is a seasonal operation.  
During the slow months at the beginning of each year, 
the Respondent focuses on maintenance and repair of its 
equipment, in which most of its employees have some 
skill.  Neither Gregg nor Miller does such work:  Gregg 

runs the rock plant; Miller does office and laboratory 
work and drives the Respondent™s water and haul trucks. 
At the beginning of 2000, the Respondent™s business 
declined precipitously and did 
not recover.  As a result, 
Bunting laid off several employees in April and May, 
including Harris and Brian RaffelŠboth of whom had 
maintenance skillsŠwhile retaining Gregg and Miller, 
who did not. 
Bunting testified that he could generally predict how 
business would be 1 to 3 months in advance.  He also 
testified that he realized in the fall of 2000 that business 
would not improve in 2001.  At the end of November 
2000, however, Bunting hired two new employees, Rob 
Thieman and Ricardo Barrera, 
who were skilled in main-
tenance and repair work.  Bunting testified that he de-
cided to lay off both Gregg and Miller during his vaca-
tion between December 25, 2
000, and January 1, 2001, 
because business was slow, and he needed to retain em-
ployees who could do maintenance and repair work. 
In these circumstances, the Respondent™s economic 
justification for the layoffs is suspect.  Bunting admit-
tedly knew at the time he hired Barrera and Thieman, 5 
weeks before laying off Gregg and Miller, that the Re-
spondent™s business would not improve in 2001.  The 
fact that Bunting felt financially able to hire two addi-
tional employees at the end of November significantly 
undercuts the Respondent™s assertion that it was finan-
cially necessary to lay off two employees at the begin-
ning of January.  Cf. 
Goldtex, Inc.,
 309 NLRB 935, 937 
(1992), modified on other grounds 14 F.3d 1008 (4th Cir. 
1994) (employer did not establish that its major eco-
nomic setback motivated layoffs where it expanded its 
business immediately after losing biggest customer and 
did not lay off employees until several months later, a 
few days after several employees testified against em-
ployer in an unfair labor practice case).  
But even if economic conditions warranted laying off 
two employees in 2001, the Respondent has not persua-

sively shown why Gregg and Miller were the ones se-
lected.  The Respondent argues
 that it laid them off be-
cause they lacked the skills 
necessary to perform repair 
and maintenance work.  Unde
r almost identical circum-
stances in early 2000, howev
er, the Respondent laid off 
two employees who possessed those skills, while retain-
ing Gregg and Miller, who did not.  Moreover, the Re-
spondent does not argue that it hired Barrera and Thie-

man at the end of 2000 in anticipation of laying off 
Gregg and Miller.  Indeed, Bunting admittedly did not 
decide to lay off Gregg and Miller until he learned of the 
union campaign. 
In addition, the Respondent does not argue that it re-
quired all of its employees to be able to do some mainte-
nance and repair work or that there was no other work for 
Gregg and Miller to do during the slow period.
7  In fact, 
Harris testified without cont
radiction that after the lay-
offs, he stopped doing maintenance and repair work in 
order to take over Gregg™s duties.  The Respondent, thus, 
has not explained why it had to lay Gregg and Miller off 
in 2001 when it did not do so under nearly identical cir-
cumstances in 2000.  We conclude that, even assuming 

that Gregg and Miller™s lack of maintenance and repair 
skills was one factor in their selection for layoff, the Re-
spondent has not shown by a preponderance of the evi-
dence that they would have been selected in the absence 
of their protected activity. 
4. Motion to amend 
In his posthearing brief to the judge, the General 
Counsel moved to amend the complaint to allege that 
Bunting violated Section 8(a)(1) by stating at a February 
15 captive audience meeting 
that he could make no 
changes because the union election had been postponed 

rather than canceled.
8  The judge did not rule on the mo-
tion, and the General Counsel excepts to his failure to do 
so.  We deny the General Counsel™s motion to amend. 
Under well-established precedent, the Board may find 
a violation not alleged in the complaint, even where the 
General Counsel has not filed a motion to amend, if the 
issue is closely related to the subject matter of the com-
                                                          
 7 Bunting testified that he verified 
before laying Miller off that there 
was insufficient office work for her to
 do.  There is also evidence that 
lab work, another of Miller™s re
sponsibilities, was slow during the 
winter.  There is no evidence, howev
er, that there was less of these 
kinds of work in 2001 than in 20
00, when Miller was retained.   
8 Specifically, the General Counsel™s posthearing brief states:  ﬁAc-
cording to the Respondent™s own test
imony, Bunting stated to employ-
ees at a captive audience meeting on or about February 15, 2001, that 
because the election was postponed rather than cancelled, his hands 
were tied, and that only if the Uni
on were out of the picture could he 
make any changes, including changes 
to pay rates.  This testimony was 
corroborated by Daniel Harris. . . .  Although the statement was not 
alleged in the Consolidated Complain
t, the statement is closely related 
to the subject matter of the Complaint and Respondent had an opportu-
nity to litigate it at trial.  The General Counsel accordingly moves to 
amend the Complaint to allege this 
statement by Bruce Bunting on or 
about February 15, 2001, as an addi
tional violation of Section 8(a)(1) 
of the Act.ﬂ  DESERT AGGREGATES 293plaint and has been fully and fairly litigated.  See, e.g., 
Williams Pipeline Co.,
 315 NLRB 630 (1994); 
Perga-
ment United Sales,
 296 NLRB 333, 334 (1989), enfd. 
920 F.2d 130 (2d Cir. 1990).  Moreover, the Board has 

concluded that where the respondent™s witness testified 
to the facts giving rise to the unalleged violation, no 
party has objected to the testimony, and the respondent 

has had an opportunity to further explore the issue during 
the hearing, the ﬁfully litigatedﬂ requirement is met.  Id.  
However, whether a matter has been fully litigated also 
ﬁrests in part on whether th
e absence of a specific allega-
tion precluded a respondent 
from presenting exculpatory 
evidence or whether the resp
ondent would have altered 

the conduct of its case at the 
hearing, had a specific alle-
gation been made.ﬂ  
Pergament United Sales,
 296 NLRB 
at 335.  Thus, the Board has found that an unalleged vio-
lation is not necessarily fully
 litigated simply because the 
facts giving rise to it emerge incidentally during the hear-
ing.  
Middletown Hospital Assn.,
 282 NLRB 541, 543 
(1986).  Because Bunting™s 
testimony about the captive 
audience meetings emerged incidentally, and because the 
General Counsel™s failure to allege a violation on that 
basis may have hindered the Respondent in presenting 
exculpatory evidence, we conc
lude that the Respondent 
did not have notice that the lawfulness of Bunting™s Feb-
ruary 15 statement was at issue and, consequently, that it 
was not fully litigated. 
On direct examination, the Respondent™s counsel asked 
Bunting about captive audience meetings held in the 

weeks prior to the election during which Bunting used 

materials supplied by the Respondent™s labor consultant.  
It was not until counsel for the General Counsel™s cross-examination, however, that Bunting™s testimony regard-
ing his February 15 statement was elicited.  Cf. 
Meisner 
Electric, Inc.,
 316 NLRB 597 (1995) (unalleged 8(a)(1) 
violation fully litigated where employer™s witness testi-
fied to making the unalleged statement on direct examina-
tion by employer™s counsel); 
Pergament United Sales,
 296 NLRB at 333 (unalleged violation fully litigated 
where based in part on the testimonial admissions of re-
spondent™s own witnesses on direct examination).  Bun-
ting further testified on cross-examination that the 
changes to which he was referring included wage in-
creases and getting rid of Plant Manager Boyd.  Counsel 
for the General Counsel was obviously aware of Bun-
ting™s February 15 statement before he cross-examined 
Bunting, because the matter was not explored on direct 
examination; nevertheless, he made no motion to amend 
the complaint when he elicited testimony on this point or 
at any time during the hearing.  He did not do so until his 
posthearing brief and offered no explanation for his delay. 
Because the Board has cons
idered the existence of 
qualifying language and other circumstances in deciding 
whether statements similar to
 Bunting™s violate the Act,
9 the Respondent might have sought to adduce such evi-
dence had the General Counsel made its motion to 
amend during the hearing.  Although the Respondent had 
an opportunity, on redirect, to
 flesh out the circumstances 

of the statement once it was elicited on cross-
examination, we are not persuaded that it had reason to 
know it should do so because the lawfulness of the 
statement might be at issue.
  Because counsel for the 
General Counsel failed to place the lawfulness of the 
statement at issue during th
e hearing, the Respondent 
was deprived of the opportunity to adequately address 

the question.  We therefore deny the motion. 
5. Gissel bargaining order 
The General Counsel and the Charging Party have ex-
cepted to the judge™s finding that a 
Gissel
 bargaining 
order is not warranted in this case.  As it is undisputed 
that the Union had a card majority among the Respon-
dent™s production and maintenance employees, the only 

issue here is whether the Respondent™s unlawful conduct 
is so pervasive or severe as to render traditional remedies 
insufficient to reestablish the laboratory conditions nec-
essary for a fair election.  
NLRB v. Gissel Packing Co.,
 395 U.S. at 612Œ613.  Although we have found, contrary 
to the judge, that the layoffs of Gregg and Miller were 

unlawful, we nevertheless decline to issue a bargaining 
order here. 
The Supreme Court in 
Gissel
 recognized two kinds of 
employer conduct that may warrant the imposition of a 
bargaining order: ﬁ‚outrageous and pervasive unfair labor 
practices™ (‚category I™) and ‚less pervasive practices 
which nonetheless still have the tendency to undermine 
majority strength and impede the election processes™ 
(‚category II™).ﬂ  
Gissel Packing Co.,
 395 U.S. at 613Œ
614.  Here, the judge correct
ly characterized the case as 
of the latter type.
10  In such cases, the Board considers 
                                                          
 9 See, e.g., Signal Knitting Mills, 237 NLRB 360, 361 (1978) (em-
ployer™s notice indicating that bene
fits changes were frozen during 
union campaign violated Sec. 8(a)(1) in absence of qualifying language 
that employer ﬁfreezeﬂ would apply 
only to benefit and/or wage in-
creases not in accord with employer™s past practice); 
Marathon Metal-lic Building Co., 224 NLRB 121, 122Œ123 (1976) (employer™s state-
ment that wages were frozen dur
ing pendency of election petition 
unlawful, even in absence of eviden
ce that employees expected a wage 
increase, because ﬁit cannot be found 
that they reasonably expected not 
to receive any increasesﬂ); cf. 
Village Thrift Store,
 272 NLRB 572, 573 
(1984) (employer™s statement that 
wages would be frozen until union 
matter settled not unlawful because em
ployer has no fixed system of 
regularly scheduled increases). 10 The judge inadvertently identified 
this type of case as a ﬁcategory 
3ﬂ case.  As indicated, the Board has characterized such cases as ﬁcate-
gory IIﬂ cases. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294 both the extensiveness of the employer™s unfair labor 
practices and their likelihood of recurrence in determin-
ing whether a bargaining order is appropriate.  See, e.g., 
St. Agnes Medical Center,
 304 NLRB 146, 147Œ148 
(1991).  A 
Gissel
 order is an extraordinary remedy, how-
ever; the preferred route is to provide traditional reme-
dies for an employer™s unfair labor practices and to hold 

an election, wherever such remedies may be sufficient to 
cleanse the atmosphere of th
e effects of the unlawful 
conduct.  Aqua Cool,
 332 NLRB 95, 97 (2000). 
Here, the Respondent unlawfully solicited and prom-
ised to remedy employee grievances and laid off two 
leading union supporters for a 3-month period.  Although 
few in number, these are serious violations.  In particular, 
the layoffs of Gregg and Miller constitute ﬁhallmarkﬂ 
violations, which the Board 
views as highly coercive 
because of their potentially long-lasting impact.  
NLRB v. Jamaica Towing, Inc.,
 632 F.2d 208, 212Œ213 (2d Cir. 
1980).  However, the Board ha
s also held that such seri-
ous hallmark violations as discriminatory discharge do 
not necessarily create an atmosphere in which free and 
fair elections cannot be held.  Thus, for example, in 
Phil-
lips Industries, 295 NLRB 717, 718Œ719 (1989), the 
Board declined to issue a bargaining order in spite of the 
employer™s unlawful discharge of two union supporters, 
because those violations, even
 when combined with the 
employer™s interrogation of employees, did not render a 
fair election impossible.  Similarly, in 
Hospital Shared 
Services, 330 NLRB 317, 318Œ319 (1999), the Board 
found traditional remedies adequate to redress the em-
ployer™s threat of job loss, discriminatory refusal to re-
hire an employee because of his union affiliation, solici-
tation and promise to remedy grievances, interrogation of 
an employee, and promise of benefits to job applicants 
who would oppose the union.
11   We find that the Respondent™s unfair labor practices 
were not so numerous or severe as to warrant a bargain-
ing order, even in a small bargaining unit.  Although the 
layoffs of Gregg and Miller were unlawful, their effect 
on employees was mitigated by
 the facts that (1) a de-
cline in business was at least a colorable explanation of 
the layoffs, from the perspective of other employees, 
especially given the earlier layoff; and (2) the Respon-
dent attempted to recall both employees as soon as its 
                                                          
                                                           
11 See also Yoshi™s Japanese Restaurant & Jazz House,
 330 NLRB 
1339 (2000) (bargaining order not warranted where employer made 
threats of closure, solicited grievan
ces and implicitly promised to rem-
edy them, interrogated employees, and 
granted several benefits, includ-
ing wage increases and bonuses, to union supporters); 
Burlington 
Times, Inc.,
 328 NLRB 750 (1999) (bargaining order not warranted 
where employer threatened plant cl
osure, made noneconomic grants of 
benefit including discharge of an unpopular supervisor, promised to 

improve wages and other benef
its, and solicited grievances). business improved.  Cf. 
M.J. Metal Products,
 328 NLRB 
1184, 1186 (1999) (issuing bargaining order and noting 
the absence of evidence that 
the employer had attempted 
to reinstate the discriminatorily discharged employees).  
We conclude that a bargaining order is unwarranted and 
that traditional remedies will suffice to ensure a fair elec-
tion and erase the effects of the Respondent™s unfair la-

bor practices.12AMENDED CONCLUSIONS OF LAW 
Substitute the following for paragraph 3.  
ﬁ3.  By laying off employees Mark Gregg and Wendy 
Miller because of their un
ion activity, the Respondent 

violated Section 8(a)(3) and (1) of the Act.ﬂ 
AMENDED REMEDY 
In addition to the remedies
 recommended by the judge, 
we shall order the Respondent to take the following af-
firmative action.  Having 
found that the Respondent 
unlawfully laid off Mark Gregg and Wendy Miller, we 
shall order the Respondent to 
make them whole for their 
loss of earnings from the dates of their unlawful layoffs 

to the dates of their offers of recall.  Backpay shall be 

computed in the manner prescribed in 
F. W. Woolworth 
Co.,
 90 NLRB 289 (1950), with interest to be computed 
in the manner prescribed in 
New Horizons for the Re-tarded,
 283 NLRB 1173 (1987).  Further, the Respon-
dent will be required to remove from its records all refer-

ences to the unlawful layoffs of Gregg and Miller and to 

notify them in writing that this has been done and that 
the layoffs will not be used against them in any way. 
 12 Contrary to her colleagues, Member Liebman would find a 
Gissel
 bargaining order warranted in this case.  First, in her view, the Respon-
dent has committed several hallma
rk violations, not only unlawfully 
laying off the foremost union supporters in a unit of approximately 11 
employees but also threatening to replace employees if the Union was 
elected.  The long-lasting and substa
ntially inhibiting effect of these 
highly coercive violations is not likel
y to be dissipated or diluted in a 
unit of such small size.  Cf. 
Phillips Industries,
 295 NLRB at 718Œ719 
(unlawful discharge of two employee
s in a 90-person unit did not war-
rant a 
Gissel bargaining order in part because
 of the size of the unit).   
Second, even assuming that the recall of an employee may in some 
circumstances mitigate the coercive effect of his unlawful layoff, see 
Paul Distributing Co., 
264 NLRB 1378, 1379 (1982), the Respondent™s 
recall of Gregg and Miller did not do
 so here.  Unlike the unlawfully 
laid-off employees in 
Paul Distributing Co.,
 who were recalled 
promptly and actually returned to
 work, Gregg and Miller were not 
recalled for 3 months and declined to 
return to work at that time.  Be-
cause Gregg and Miller did not return 
to work, and because there is no 
evidence that the Respondent™s other employees even knew of their 
recall, it is difficult to see how the Respondent™s offers of recall can 
mitigate the coercive effect of the 
layoffs on its other employees.  In 
light of the small unit and serious violations here, Member Liebman 
would grant the 
Gissel order.  
 DESERT AGGREGATES 295ORDER The National Labor Relations Board orders that the 
Respondent, Desert Aggregat
es, Ducor, California, its 
officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Soliciting and promising to remedy grievances in 
order to discourage union activities. 
(b) Laying off employees because of their union activi-
ties. (c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make Mark Gregg and Wendy Miller whole, with 
interest, for their loss of earn
ings from the dates of their 
unlawful layoffs to the dates of their offers of recall. 
(b) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs of 
Wendy Miller and Mark Gregg, and within 3 days there-
after notify them that this has been done and that the 
unlawful action will not be used against them in any 
way. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Ducor, California facilities 
copies of the attached No-
tice.13  Copies of the notice, on forms provided by the 
Regional Director for Region 32, after being signed by 

the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings the Respondent has gone 
out of business or closed the facilities involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
                                                          
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ployees and former employees employed by the Respon-
dent at any time since December 15, 2000.   
(e) Within 21 days after service by the Region, file 
with the Regional Director, 
a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps the Respondent has taken to com-
ply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT solicit and promise to remedy em-
ployee grievances in order to discourage union member-
ship or activities. 
WE WILL NOT lay off employees because of their un-
ion membership or activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of 

their rights under Section 7 of the Act. 
WE WILL make Mark Gregg and Wendy Miller 
whole, with interest, for their loss of earnings from the 

dates on which we unlawfully laid them off to the dates 
on which we recalled them. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful layoffs of Wendy Miller and Mark Gregg, and WE 
WILL, within 3 days thereaft
er, notify each of them in 
writing that this has been done and that the unlawful ac-

tions will not be used against them in any way. 
 DESERT AGGREGATES 
 Michelle M. Smith, Esq. 
and Karen Reichmann, Esq., 
for the 
General Counsel. Paul V. Simpson, Esq. (S
impson, Garrity & Innes), 
of South San Francisco, California, for the Respondent. 
Matthew J. Gauger, Esq. (Van Bourg, Weinburg, Roger & 
Rosenfeld), 
of Sacramento, California,
 for the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296 DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at Tulare, Californi
a, on April 10 and 11, 2002.  On 
January 8, 2001, Operating Engi
neers Local 3, International 
Union of Operating Engineers, AFLŒCIO (the Union) filed the 
charge in Case 32ŒCAŒ18653 alleging that Desert Aggregates 
(Respondent) committed certain viol
ations of Section 8(a)(1) 
and (3) of the National Labor Relations Act (the Act). The Un-

ion filed the charge in Case 32ŒCAŒ18726 on February 16, 
2001.  On June 29, 2001, the Regional Director for Region 32 
of the National Labor Relations 
Board (the Board) issued a 
consolidated complaint and notice of hearing against Respon-
dent, in both cases, alleging th
at Respondent violated Section 
8(a)(1), (3), and (5) of the Ac
t. Respondent filed a timely an-
swer to the complaint denying all wrongdoing. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 
observation of the demeanor of the witnesses
1 and having con-sidered the posthearing briefs of the parties, I make the follow-ing FINDINGS OF FACT 
I. JURISDICTION Respondent is a Utah corporation, with an office and place of 
business in Ducor, California, where it is engaged in quarrying 
and processing stone aggregates
 and the production of asphalt. During the 12 months prior to issuance of the complaint, Re-
spondent sold and shipped goods valued in excess of $50,000 
directly to customers located outside the State of California.  
Respondent admits and I find that
 Respondent is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
The complaint alleges that Ben Boyd, plant superintendent, 
unlawfully threatened to replace employees if the plant became 
unionized.  The complaint further 
alleges that labor consultant, 
William Scott, solicited grievances and promised to remedy 
grievances if the employees voted against representation. The 
complaint further alleges that 
Respondent unlawfully laid off 
employees Wendy Miller and Mark Gregg, and granted em-

ployee Daniel Harris a wage increase in order to discourage 
union membership and activities.  
                                                          
                                                           
1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the 
demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to
 the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence or because it was in and of itself 
incredible and unworthy of belief. 
The General Counsel and the Union argue that the Respon-
dent™s unlawful conduct here was so egregious and pervasive 
that it created a coercive atmosphere rendering impossible the 
holding of a fair representation el
ection.  They assert that the 
only appropriate remedy given th
e severity of the Respondent™s 
conduct is the imposition of a bargaining order under 
NLRB v.
 Gissel Packing Co., 
395 U.S. 575 (1969). 
B. Facts 
During November and December 2000, the Union held a se-
ries of meetings for the empl
oyees of Respondent™s production 
and maintenance employees.
2 On December 19, six employees 
signed a petition authorizing the Union to represent them for the 
purposes of collective bargaining.  By January 3, 2001, the Union 
had obtained signatures on the petition from 8 employees in a 
bargaining unit of 11 employees. On January 5, 2001, union 
officials visited Respondent™s facility and attempted to present a 
copy of the employee petition and a demand for recognition to 
Bruce Bunting, Respondent™s gene
ral manager.  Bunting would 
not accept the papers from the union officials and the documents 
were left on the floor of his office.  Bunting later placed the 
documents in a sealed envelope.  Bunting did not read the peti-
tion and did not have direct knowledge of which employees 
signed the petition. On January 8, 
the Union filed a representation 
petition with the Board in Case 
32ŒRCŒ4845, seeking a represen-
tation election. Employee Wendy Miller ended union meetings and signed the 
union petition on December 19, 2000.  Prior to her layoff on 
January 5, 2001, Miller wore a uni
on sticker on her hardhat and a 
union button on her coat while 
she was at work.  Miller also 
handed out union stickers and buttons to other employees.  Miller 
discussed the Union with Gloria Uny, Respondent™s office super-
visor.  Miller and Uny also disc
ussed their belief that someone 
was leaking information about the employees™ union activities to 

management.  On January 4, 2001, Uny told Miller that two em-
ployees had told Bunting of the Union™s organizing plans.  Uny 
said that Respondent knew abou
t the Union™s plan to present 
Bunting with the union petition.  
Uny advised Miller to ﬁwatch 
her ass.ﬂ 
Employee Mark Gregg first contacted the Union in October or 
November 2000.  Gregg helped set up the union meetings which 
led to the employees signing the union petition on December 19. 
Gregg testified that in December, Ben Boyd, then Respondent™s 
plant manager, approached Gregg and told the employee that 
Boyd wished that the facility ﬁwould go Unionﬂ so that it would 
be easier for Boyd to ﬁget rid of an employee and just call the 
[Union™s hiring] hallﬂ for a replacement.  Boyd informed his 
supervisor, Bruce Bunting, Respondent™s plant manager, of the 
Union™s organizing effort between Christmas and New Years.  
Bunting then informed, Todd Hill, Respondent™s regional man-
 2 The appropriate bargaining unit consists of all full-time and regular 
part-time production and maintenance employees, plant operators, 
equipment operators, mechanics, la
borers, utility persons, and articu-
lated dump truck drivers employed by Respondent at its Ducor, Cali-
fornia, facility; excluding managerial employees, weighmasters, sales-
persons, office clerical employees, 
and all other employees, guards, and 
supervisors as defined in the Act.  At the times material herein, there 

were approximately 11 employ
ees in the bargaining unit. 
 DESERT AGGREGATES 297ager, of the Union™s organizing e
ffort.  Hill and an attorney met 
with Bunting on January 5, 2001, to discuss Respondent™s strat-
egy for the union campaign. 
On January 3, the bargaining unit employees and the Union 
decided that the Union would present the petition to Bunting at 
the close of business on January 5.  As stated earlier, on January 
4, Uny told Miller that Respondent knew about the Union™s plans 
and that Miller should watch her a
ss.  Also on January 4, Bunting 
called employee Daniel Harris into his office and told Harris that 

he would be receiving a wage increase.  Harris asked whether he 
was getting the raise because he de
served it or because of ﬁthe 
Union deal.ﬂ  Bunting said that the raise had nothing to do with 
the Union but then stated that he did not believe the employees 
needed a union.  Harris received 
a $1.45-per-hour increase in his 
paycheck the following week.   On January 5, Respondent laid 
off Miller.  Miller reported to 
work as usual that morning.  
While Miller was helping Uny in 
the office, Bunting called Miller into his office.  Bunting told 
Miller he was laying her off becau
se ﬁthings were slow.ﬂ  Bun-
ting said he was retaining people with maintenance skills but was 
not keeping Miller because she could not perform maintenance 
work and because Miller was still 
recovering from a broken leg.  
On her way out of the office, Miller asked Uny if anyone else 
was being laid off.  After Uny 
nodded yes, Miller asked if Gregg 
was being laid off.  Uny again 
nodded yes.  Gregg was not laid 
off that day because he was absent from work.  Gregg was laid 
off on the next business day, January 8. 
After finding out that Miller was laid off, Harris stated to Boyd 
that Harris expected to be laid off also.  Boyd told Harris, ﬁHey, 
dude, I didn™t have anything to do with it, it was all fŠing Bru-
cie.ﬂ  Harris said that if Miller go
t laid off because of a lack of work it was okay.  However, Harris said if Miller was laid off 
because of the Union, ﬁit was bullshit.ﬂ  Boyd stated that he was 
for the Union.  According to Boyd, he could get better employees 
from the Union.  Boyd said he could get rid of employees he 
didn™t like and replace them with employees from the union hir-

ing hall. After Miller informed the Union 
that she had been laid off, 
Union Agents Ras Stark and Todd Doser went to Respondent™s 
facility.  Stark, Miller, and Doser presented the union petition to 
Bunting.  However, Bunting, be
lieving he was being given union 
authorization cards refused to acc
ept the petition.  Doser read the 
petition demanding union recognition to Bunting and then placed 
the petition on the floor.  As stated earlier, Bunting placed the 
petition in an envelope and sealed
 it.  Bunting did not open the 
envelope until the instant hearing. 
Bunting planned to lay off Gr
egg on January 5.  However, 
Gregg was absent from work that day.  On January 8, Bunting 
called Gregg into his office and told Gregg of his layoff.  Bun-
ting said that the layoff was because business was slow.  That 
same day, the Union commenced an informational picket at the 
gates to Respondent™s facility. 
 Also on January 8, the Union 
filed its representation petition in Case 32ŒRCŒ4845.  On Janu-
ary 12, the Union presented anot
her petition to Bunting, urging Respondent to reinstate Miller and Gregg to their jobs and again 
requesting that Respondent recognize and bargain with the Un-ion.  On January 15, 2001, Respo
ndent and the Union stipulated to a Board-conducted election to be held on February 16, 2001.  
On February 15, the Union notified the Regional Director that it 
wanted the election blocked by the instant unfair labor practice 
charges.  The election was postponed pending resolution of the 
instant case. 
In the weeks leading up to the proposed February 16 election, 
Boyd spoke to employees individually about the Union.  On 
January 19, the Union presented Boyd with a petition asking for 
restrictions on Respondent™s camp
aign tactics.  In addition, Bun-
ting held meetings for employees to discuss the Union.  Bunting 
asked the employees ﬁto give us a 
year and things will change.ﬂ  
Bunting told employees that the 
Union would still be there in a 
year, and employees should wait and see what changes Respon-
dent would make during the following year.  
During the week ending February
 15, William Scott, Respon-
dent™s labor consultant, held captive audience meetings with the 
employees.  Scott told the employees that the organizing drive 
had ﬁrung bells all the way to the topﬂ of the Company.  Scott 
also asked the employees to ﬁgive the company a yearﬂ and to see 
what changes would be made.  Scott approached employees Bill 
Perry and Harris at their workstations.  Scott told the employees 
that the organizing drive had ﬁrung bells all the way to the topﬂ 
and that if the employees would just ﬁgive the company a year, 
things would change.ﬂ  Scott also told the employees ﬁBen Boyd 
was on his way out.ﬂ  Responde
nt knew for some time that a 
number of employees were unhappy with the way that Boyd 
treated employees.  Scott had previously informed Bunting that 
the employees™ principal concerns in going to the Union were 
Boyd™s treatment of employees and fringe benefits. 
On February 15, Bunting held his last captive audience speech 
and again asked that employees give the Company a year.  After 
this meeting, Harris and Perry approached Bunting and stated 
that they would take him up on his offer.  Perry and Harris later 
called Stark and asked him to cancel the election.  After, the elec-
tion was postponed, Bunting called another employee meeting.  
Bunting told the employees that the election was postponed but 
not canceled.  Bunting stated that because the election was still 

pending, his hands were tied and 
that he could not make any 
changes.  Bunting said everything would be ﬁon holdﬂ until 

things were ﬁsettled.ﬂ  
In its defense, Respondent offered evidence that Harris had re-
quested a wage increase on December 15, 2000.  On December 
18, Bunting promised Harris a wage review at the first of the 
year.  Pursuant to that promise, Bunting met with Harris on Janu-
ary 4 and informed Harris that Harris would receive a $1.20-per-
hour raise.  However, Respondent
™s computerized payroll system 
set Harris™ wage rate at $1.45 
above his previous rate.  Respon-
dent granted Harris a $1.45 wage increase in order to have the 
new wage rate conform to its computerized payroll system.  The 
evidence further reveals that four unit employees had received 
wage increases between October 27 and Harris™ request for a 
raise on December 15.  Those wage increases ranged from $1 to 
$4 per hour. 
Respondent offered strong evidence sales for January and Feb-
ruary in 2000 required a reduction in the work force.  In late 
2000, Bunting determined that sales for January and February 
2001 would be very slow.  Thus, Bunting concluded that a reduc-
tion in force would also be necessary in the early part of 2001.  
Bunting decided that he would reduce labor costs at the begin-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298 ning of the year.  The evidence supports Respondent™s claim that 
a reduction in force was economically justified.  The issue re-
solves itself into whether th
e choice of employees Gregg and 
Miller for layoff was based on un
ion considerations. According 
to Bunting, he decided to retain those employees who could ﬁbe 
most help in doing winter repair work on all the plants and all the 
equipmentﬂ when the need for production was less. 
Bunting testified that Gregg di
d not possess the welding and 
cutting skills that his coworkers possessed.  Gregg™s primary job 
was to run Respondent™s rock plant.  Several of Respondent™s 
other employees could also perform this work.  Bunting testified 
that Harris could operate the rock plant and also do mechanical 
and welding work.  In addition, employees Soto, Groves, Perry, 
Theiman, and Barrera could do weld
ing, cutting, and fabrication.  
Bunting further testified that Barrera was a better rock plant op-

erator than Gregg. 
Bunting testified that Miller 
was chosen for layoff because 
ﬁher skill set was limited relative to the other plant employees.ﬂ  
Miller was not able to operate heavy equipment such as front-end 
loaders, bulldozers, rock drills, 
cranes, or bobcats.  Miller could 
not perform welding, cutting, or 
fabrication work.  Miller drove 
the water and haul trucks.  She also was trained to run the scales 
and do lab testing. Respondent 
had other employees who could 
operate the trucks, weld, run the plant, and do lab work.  Miller 
had been assigned office work to help Uny.  However, in the 
winter months, the work in the scale house and the office slowed 
down.  Prior to laying off Miller, Bunting spoke with Uny to find 
out whether Miller was needed in the office.  Bunting was satis-
fied that there was not enough 
office work to justify retaining 
Miller during the reduction in force.  Both Miller and Gregg were 
told that they would be called back to work if and when business 
picked up. By the end of March 2001, sales had substantially increased at 
the plant.  Accordingly, on Ma
rch 27, 2001, Respondent issued 
Gregg a recall notice.  On April 2, 2001, Respondent sent Miller 

a recall notice.  Consistent with Respondent™s past practice, the 

two employees were advised that they would have a 3-month 
waiting period before their health insurance coverage resumed.  
Respondent™s policy was that co
mpany-paid medical coverage 
would continue to the end of the calendar month in which the 

employee was laid off or terminated. 
In their recall notices, Gregg a
nd Miller were both requested to 
provide medical releases to return to work.  Respondent re-
quested that Miller provide a medical release because she was on 
limited duty at her doctor™s instructi
ons at the time of her lay off.  
Miller was recovering from a broken
 leg.  Respondent requested 
a medical release from Gregg becau
se he had filed a workers™ 
compensation claim in early January 2001.  Miller and Gregg 

both declined to return to work. 
C. Conclusions 1. The independent 8(a)(1) allegations 
Boyd told employees that he favored the Union because, if Re-
spondent was a union company, it would be easier for him to get 
rid of employees and replace them with employees from the Un-
ion™s hiring hall.  While Boyd expressed support for the Union, 
his statements could easily be understood as threats to replace 
current employees with employees from the hiring hall.  I find 
that by such conduct, Respondent violated Section 8(a)(1) of the 
Act.  
As stated earlier Bunting told the employees to ﬁgive us a 
chance and things will change.ﬂ  
In the last week before the 
scheduled election, William Scott,
 labor consultant, asked em-
ployees what their ﬁissuesﬂ were.  He then asked the employees 
to ﬁgive the company a year,ﬂ so that things would change.  I find 
by this conduct Respondent solicited grievances and promised to 
remedy the grievances in order to discourage union activities.  
See, e.g., 
Traction Wholesale Center Co., 
328 NLRB 1058 
(1999).  For example, Scott determined that the employees had 

gone to the Union in major part because of unhappiness with 
their treatment by Boyd.  Scott later told employees that Boyd 
ﬁwas on his way out.ﬂ
3  After the election was postponed, Bun-
ting told the employees that changes couldn™t be made because 

the election was postponed and not canceled. 
2. The wage increase given to Daniel Harris 
The granting or withholding of benefits in order to discourage 
union activity is proscribed by Section 8(a)(1) of the Act.  In 

NLRB v. Exchange Parts Co.
, 375 U.S. 405, 409 (1964), the 
Supreme Court stated: ﬁThe danger inherent in well timed in-
creases in benefits is the suggestion of a fist inside a velvet glove.  
Employees are not likely to miss the inference that the source of 
benefits now conferred is also the source from which future bene-
fits must flow and which may dry up if it is not obliged.ﬂ 
In ARA Food Services
, 285 NLRB 221, 222 (1987), the Board 
stated: 
 When a benefit is granted during 
the critical period before an 
election, the burden of showing that the timing was governed 

by factors other than the pending election is on the party who 
granted the benefit.  The logic 
behind this legal principle is 
clear: only the party granting the benefit can explain why it 
chose to do so.  An employer meets that burden if it presents 
evidence which establishes justification for its action. 
 See also 
Comcast Cablevision, 313 NLRB 220 (1993); 
Elston 
Electronics Corp.
, 292 NLRB 510, 525Œ526 (1989). 
In examining whether the wage increases amounted to an ob-
jectionable promise or grant of be
nefit, I must apply the test set 
out by the Board in 
B & D Plastics, Inc.
, 302 NLRB 245 
(1991).  Under 
B & D Plastics
, the Board examines whether 
granting the benefit would tend unlawfully to influence the 
outcome of the election, taking into consideration the following 
factors: (1) the size of the benefit conferred in relation to the 
stated purpose for granting it; (2) the number of employees 
receiving it; (3) how employee
s reasonably would view the 
purpose of the benefit; and (4) the timing of the benefit.  
In the instant case, Harris was told on December 18 that he 
would receive a wage review after the first of the year.  After 

Bunting learned of the union organizing drive, he gave Harris the 
wage review that he had previously promised Harris.  In the pre-
vious 2 months, four employees had received wage reviews and 
increases ranging from $1 per hour to $4 per hour.  Harris™ wage 
increase fell squarely within that
 range.  When Harris questioned 
whether the raise was based on the 
merits or because of the union 
                                                          
 3 Boyd quit Respondent™s employ in mid-March 2001. 
 DESERT AGGREGATES 299activity, Bunting stated that the 
Union had nothing to do with the 
raise. I find that Respondent has met its burden of showing that the 
timing was governed by factors other than the pending election.  
First, the testimony of Bunting 
and Harris establishes that Bun-
ting promised Harris a wage review to be given at the first of the 
year.  This occurred prior to Bunting™s knowledge of the union 
activity and was pursuant to Harris
™ request for a raise. Further, 
Bunting had granted similar raises to four other employees in the 
prior 2 months, again without an
y knowledge of union activities. 
Thus, I find that the announcement of the wage increase and 
the granting of that wage increase did not violate Section 8(a)(1) 
of the Act. 3. The layoffs of Wendy Miller and Mark Gregg 
In Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board an-

nounced the following causation test in all cases alleging viola-
tions of Section 8(a)(3) or violations of 8(a)(1) turning on em-
ployer motivation.  First, the General Counsel must make a prima 
facie showing sufficient to support the inference that protected 
conduct was a ﬁmotivating factorﬂ in the employer™s decision.  
On such a showing, the burden shifts to the employer to demon-
strate that the same action would have taken place even in the 
absence of the protected conduct.  The United States Supreme 
Court approved and adopted the Board™s 
Wright Line 
test in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393, 399Œ
403 (1983). To sustain his initial burden, the General Counsel 
must show: (1) that the employee was engaged in union activity; 
(2) that the employer was aware of the activity; and (3) that the 
activity was a substantial or motivating reason for the employer™s 
action.  Motive may be demonstrated by circumstantial evidence 
as well as direct evidence and is a factual issue, which the exper-
tise of the Board is peculiarly suited to determine.  
Naomi Knit-ting Plant, 328 NLRB 1279, 1281 (1999), citing 
FPC Moldings, 
Inc. v. NLRB
, 64 F.3d 935, 942 (4th Cir. 1995), enfg. 314 NLRB 
1169 (1994). 
I have found that Respondent ha
s established strong economic 
justification for a layoff in early January 2001 based on its poor 
sales in January and February 
2000 and the poor sales situation 
existing in late December 2000.  Based on these sales figures, 
Bunting reasonably determined that he had to reduce labor costs 
for the first quarter of 2001.  As stated earlier the issue is whether 
the selection of Miller and Greg
g for layoff over less senior em-
ployees was motivated by unlawful union considerations. 
As found earlier, Gregg was the employee who first contacted 
the Union.  Bunting admitted that
 he believed Gregg was a leader 
in the organizing drive.  Boyd told Gregg that Boyd could get rid 
of employees he did not like and replace them with employees 
from the union hall.  It is undisputed that Boyd and Gregg did not 
like each other.   Miller wore union stickers and bu
ttons at work.  Boyd worked 
in the plant at the time and it is reasonable to assume that he saw 
Miller™s union insignia.  Further, Miller openly discussed the 
union organizing drive with Office Supervisor Uny.  On January 
4, 2001, Uny told Miller that Respondent knew about the Union™s 
plan to present Bunting with th
e union petition.  Uny told Miller to ﬁwatch her ass,ﬂ strongly implying that Miller™s union activi-
ties had placed her job in jeopardy. 
Thus, the burden shifts to Respondent to establish that the 
same action would have taken place in the absence of the em-
ployees™ union activities. Where, 
as here, the General Counsel 
makes out a strong prima facie case under 
Wright Line
, the bur-
den on Respondent is substantial to overcome a finding of dis-
crimination. 
Eddyleon Chocolate Co.
, 301 NLRB 887, 890 
(1991).  An employer cannot carry its 
Wright Line
 burden simply 
by showing that it had a legitimate reason for the action, but must 
ﬁpersuadeﬂ that the action would have taken place even absent 
the protected conduct.  Centre Property Management
, 277 NLRB 
1376 (1985); 
Roure Betrand Dupont, Inc.
, 271 NLRB 443 
(1984).  
Based on reduced production in the first quarter of 2001, Re-
spondent intended to perform maintenance and repairs while 
production was slow.  Thus, Bunting decided to retain employees 
who could operate the machinery 
and also perform mechanical, 
welding, cutting, and fabrication 
work.  Although more senior 
than some other employees, Gregg did not possess these skills.  
Miller could only operate the water and haul trucks.  She could 
not operate some of the larger equipment and could not do the 
mechanical and maintenance work
.  While Miller was trained to 
work the scales and do lab work, that work was slow during the 
winter.  Further, before laying of
f Miller, Bunting checked to see 
whether there was enough office work to justify retaining Miller.  

Bunting determined that the office work was also down. 
Thus, I find that Respondent has established, due to a down-
turn in business, employees M
iller and Gregg would have been 
laid off even in the absence of any union activities. 
4. The bargaining order 
The General Counsel and the Union argue that the Respon-
dent™s unlawful conduct here was so egregious and pervasive 

that it created a coercive atmosphere rendering impossible the 
holding of a fair representation el
ection.  They assert that the 
only appropriate remedy given th
e severity of the Respondents™ 
conduct is the imposition of a bargaining order under 
NLRB v
. Gissel Packing Co., 
395 U.S. 575 (1969). 
In NLRB v. Gissel Packing Co.
, supra, the leading case on 
remedial bargaining orders, th
e United States Supreme Court 
held:   (1) Even in the absence of a demand for recognition, a bargaining order may issue if th
is is the only available ef-
fective remedy for unfair labor practices.  
(2) Bargaining orders are clearly warranted in excep-
tional cases marked by outr
ageous and pervasive unfair 
labor practices.  
(3) Bargaining orders may be
 entered to remedy lesser 
unfair labor practices that nonetheless tend to undermine 
majority strength and impede the election process. If a un-
ion has achieved majority status and the possibility of 
erasing the effects of the unlawful conduct and of ensuring 
a fair election through traditional remedies is ﬁslight,ﬂ a 
bargaining order may issue. 
 Because this case falls within category 3, I have, as mandated 

by the Supreme Court in 
Gissel
, examined the extensiveness of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300 the Respondent™s unfair labor practices and the likelihood of 
their recurrence in the future. In 
this regard, I observe that the 
unfair labor practices committed in this case include threats to 

replace current employees with
 employees from the union hall 
and the soliciting of grievances 
with the promise of remedying 
such grievances. The Respondent committed such unfair labor 
practices in a small bargaining unit of 11 employees  
All bargaining unit employees were directly affected by the 
Respondent™s misconduct. Having learned in late-December 
that its employees were enga
ged in union organizing, Respon-
dent embarked on a campaign of ﬁgive the company a year and 
things will change.ﬂ  A course of unlawful conduct designed to 
undermine employee support for the Union. As noted Boyd 
also threatened to replace employees with employees from the 
union hall.  The Board has long he
ld that ﬁthreats to eliminate 
the employees™ source of livel
ihood have a devastating and 
lingering effect on employees, an effect that most effectively 
can be remedied by an order to bargain
.ﬂ New Life Bakery, 301 
NLRB 421, 431 (1991); White Plains Lincoln Mercury
, 288 NLRB 1133, 1140 (1988).  
In Burlington Times, Inc., 328 NLRB 750 (1999), the Board 
found that the respondent-employer unlawfully granted em-
ployees increased benefits in 
order to discourage union activi-
ties.  The Board also found that the respondent-employer had 
unlawfully solicited grievances and promised to remedy them, 
threatened plant closure, promised wage increases, and an im-
proved benefit plan.  Nevertheless, the Board reversed the bar-
gaining order recommended by th
e administrative law judge 
stating, ﬁAlthough the [respon
dent-employer™s] unfair labor 
practices were serious, they are not 
of a nature likely to have so 
lasting an effect that traditional remedies would be inadequate 
to ensure a fair election.ﬂ  The unfair labor practices in that case 
were of a more serious nature and greater number than present 
in the instant case. 
In Yoshi™s Japanese Restaurant & Jazz House
, 330 NLRB 
1399 (2000), the respondent-employer threatened employees 
with closure of the facility, 
interrogated employees, solicited 
grievances and promised to re
medy them, and granted wage 
increases to the main union activists.  The Board affirmed the 
administrative law judge™s denial of bargaining order.  Again, I 
find that the unfair labor practices in that case were of a more 
serious nature and greater number than present in the instant 
case.  Accordingly, I find that 
a bargaining order would not be 
appropriate in the instant case. 
CONCLUSIONS OF LAW 
1. Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By threatening employees with replacement and by solicit-
ing employee grievances and promising to remedy them, Re-
spondent violated Section 8(a)(1) of the Act. 
4. The above unfair labor practices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. REMEDY Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be ordered to cease and desist 
therefrom and take certain affirmative action to effectuate the 
policies of the Act. [Recommended Order omitted from publication.] 
  